ORDER
The Disciplinary Review Board having on July 25, 1996, recommended to the Court that MARCIA S. KASDAN of ENGLEWOOD CLIFFS, who was admitted to the bar of this State in 1978, and who was thereafter suspended from the practice of law for a period of three years, by Order of this Court dated April 30, 1993, and who remains suspended at this time, be restored to the practice of law;
And the Disciplinary Review Board having further recommended that respondent practice under the supervision of an attorney approved by the Office of Attorney Ethics for a period of two years;
*568And good causé appearing;
It is ORDERED that MARCIA S. KASDAN of ENGLEWOOD CLIFFS, be restored to the practice of law effective immediately; and it is further
ORDERED that MARCIA S. KASDAN practice under the supervision of an attorney approved by the Office of Attorney Ethics for a period of two years and until further Order of the Court.